DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is in response to the amendment filed on 6/15/2022; after entry of this amendment, claims 1-2, 13, 16-18, 20-21, 24, 34, 36, 39, and 48-51 are currently pending in this Application with claims 48-51 being withdrawn from further examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 13, 16-18, 20-21, 24, 34, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, claim 1 has been amended to recite “ASTM 4366, 2016 R21 Edition”; however, there is no support for this amendment in the original disclosure of the present Application under examination. Support is found for “ASTM 4366-16”. Additionally, it is important to note that, in general, revisions made to ASTM after the effective filing date of an application can certainly not be amended into the language of a claim or be incorporated into a specification. In this case, “R21 Edition” clearly refers to an edition of 2021 as also evidenced by searching ASTM 4366. Nevertheless, the most important basis for this rejection is the fact that there is the lack of support in the original disclosure of the present Application under examination for said amendment.
Second, claim 1 is rejected over the fact that the original disclosure of the present Application under examination provides support for “Koenig hardness”; however, the claim recites a broader limitation by reciting “harndess”. 
Dependent claims are rejected as being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to incorporate “binder comprising an aqueous PUC containing an”; however, it is indefinite as what “PUD” stands for in the independent claim.
It is recommended to amend the claim to recite “an aqueous polyurethane dispersion (PUD) containing an”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18, 20-21, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not further limit claim 1 because “a polymeric material” is much broader than the claimed “aqueous PUD” as now amended into claim 1. Claims 17-18, 20-21, and 24 are rejected as being dependent from a rejected claim; however, said claims, also, do not further limit claim 1. Claim 17 further limits claim 16 by specifying that the polymeric material comprises polyurethane, but as noted above, this limitation does not further limit claim 1. Claim 18 recites that the polymeric material comprises at least one of an aliphatic and an aromatic polyurethane, but again, said claims indirectly depends from claim 1, and does not further limit claim 1. Claim 20 broadens the scope of claim 1, to which it indirectly depends, by reciting the broad recitation of polymeric material further comprising at least one of a homopolymer and a copolymer. Moreover, Claims 21 and 24 do not further limit claim 1 to which they indirectly depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 34 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 depends from claim 1, and claim 1 has already limited the binder to an aqueous PUD; thus, claim 34 does not further limit claim 1. Claim 36 depends from claim 1, and claim 1 has already limited the binder to an aqueous PUD.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is recommended to amend claims 34 and 36 to recite “the binder further comprising a crosslinker” and “the binder further comprising a water-based latex”, respectively, should Applicant intend to maintain a recitation drawn to aqueous polyurethane dispersion in the language of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13, 16-18, 20, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/167967 to Alkhas et al. (hereinafter Alkhas) in view of U.S. Patent Application Publication No. 2009/0142979 to Farmer.

	With respect to claim 1, Alkhas teaches nonwoven abrasive articles including a lofty open nonwoven fiber web comprising entangled fibers and abrasive platelets secured to the entangled fibers by at least one binder material (Alkhas, abstract, page 3, line 20 to page 8, and pages 12-13). Alkhas teaches that the binder comprises a curable binder precursor comprising a urethane prepolymer, a solvent such as water, a curative such as crosslinker, and other components and additives (Alkhas, page 5, lines 13-37). Nevertheless, in Table 1, Alkhas specifically discloses the use of waterborne polyurethane dispersion (Alkhas, page 14, Table 1). The entangled fiber web is taken to read on the claimed backing wherein the abrasive particles are secured or attached thereto. As an example of abrasive article, Alkhas discloses a convolute abrasive wheel comprising nonwoven fiber web, make coat, and size coat (Alkhas, page 11, line 34 to page 12, line 6).
	Alkhas does not expressly and/or literally disclose the presence of an anionic water solubilizing material in the binder.
	Farmer discloses high-loft nonwoven composition that provides flexibility, stretch-recovery, and compression-recovery, among other benefits (Farmer, abstract, [0010]), wherein such composition comprises aqueous polyurethane dispersion (Farmer, [0014], [0021]). Farmer discloses that the aqueous polyurethane dispersions may be provided from particular urethane prepolymers such as polyurethaneurea solution or dispersion which comprises a number of components such as a diol such as 2,2-dimethylopropionic acid or DMPA (Farmer, [0026]-[0028] and [0039]); DMPA is one of the compounds disclosed as an anionic water solubilizing material in the present Application under examination (see specification, page 4, lines 1-4). Additionally, Farmer discloses that additives such as crosslinking agents may be added as well (Farmer, [0051]-[0052]). Although Farmer may not be drawn to abrasive article, the reference recognizes the use of aqueous polyurethane dispersion in lofty nonwoven materials.
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Alkhas in order to incorporate an anionic water solubilizing material such as dimethylolpropionic acid or DMPA into the aqueous polyurethane dispersion as that taught by Farmer motivated by the fact that the use of such anionic water solubilizing material such as DMPA as a component in an aqueous polyurethane dispersion has been known as that taught by Farmer, especially in an aqueous polyurethane dispersion which has been used in lofty nonwoven material. The teaching of Farmer is, also, considered an evidence of the fact that the use of anionic water solubilizing material in an aqueous polyurethane dispersion has been known.  
	With respect to the claimed hardness of at least 30 and no greater than about 200 seconds when measured according to ASTM 4366-16, it is noted that said characteristic is expected to follow from the composition of the aqueous polyurethane dispersion of the combination of references motivated by the fact that substantially similar materials cannot have mutually exclusive characteristics, and in light of the fact that the original disclosure of the present Application under examination does not disclose what factors, specifically, contribute to the Koenig hardness of at least 30 and no greater than about 200. Therefore, considering the fact that the combination of references renders a composition for an aqueous polyurethane dispersion which is substantially similar in terms of components to what is, not only claimed, but also disclosed in the present Application under examination, the claimed hardness characteristic is expected to follow. It is important to note that according to Alkhas, the aqueous polyurethane composition may contain water as solvent (Alkhas, page 5, lines 25-27) and need not to necessarily contain organic solvents. Also, that Farmer discloses an aqueous dispersion which is solvent-free (Farmer, [0021]). Thus, both references are drawn to limit the presence of organic solvents in their aqueous polyurethane dispersion.
	
	With respect to claim 2, the combination of references renders the claim obvious; this is in particular because, as noted above, Farmer discloses the use of a diol such as 2,2-dimethylopropionic acid or DMPA (Farmer, [0026]-[0028] and [0039]).

	With respect to claim 13, Alkhas discloses securing abrasive platelets (Alkhas, page 7, line 25 to page 8, line 37) onto the open lofty nonwoven fiber web. 

	With respect to claims 16 and 17, as noted above, the curable binder composition taught by the combination of Alkhas in view of Farmer, comprises aqueous polyurethane dispersion (Alkhas, abstract, pages 5 and 14; Farmer, [0014], [0021], [0027]).

	With respect to claim 18, Alkhas discloses that their urethane prepolymer comprises polyisocyanates, as an example, which include, for example, aliphatic polyisocyanate, aromatic polyisocyanates, and more (Alkhas, page 5, lines 28-37). Farmer, also, discloses the presence of polyisocyanate including aliphatic polyisocyanate and artomatic polyisocyanate (Farmer, [0027]). Therefore, the combination of references is seen to render both aliphatic and aromatic polyurethane obvious.

	With respect to claim 20, the combination of references renders an aqueous polyurethane dispersion in the binder obvious; considering the fact that any polymer is either homopolymer or copolymer, claim 20 is rejected.

	With respect to claim 34, the combination of references render the claim obvious; this is not only because the presence/use of aqueous polyurethane in the binder composition is taught by the combination of references (see the rejection of claim 1 above), but also that additives such as crosslinking agents have been known to be added to aqueous polyurethane dispersion as that taught by Farmer (Farmer, [0051]).

	With respect to claim 39, Alkhas discloses the use of “at least one” binder material (Alkhas, abstract); thus, the use of another binder material or a second one is rendered obvious by the reference. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-2, 13, 16-18, 20-21, 24, 34, 36 and 39 under 103 obviousness rejection over Wang, as the primary reference, have been fully considered and in view of the amendment to claim 1, in particular amending claim 1 to recite “open lofty nonwoven” abrasive article, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alkhas in view of Farmer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731